SUMMARY ORDER

Plaintiff-Appellant James E. Pietrangelo, II, appeals from the April 2, 2007 judgment of the United States District Court for the District of Vermont (Niedermeier, M.J.) granting summary judgment in favor of Defendants-Appellees, AMI-Burlington, Inc., doing business as the Anchorage Inn, William Winter, the Anchorage Inn night clerk, the City of South Burlington, Vermont, Police Officers Ronald Piper, Shawn Demore, and Todd LeBlanc (collectively “Defendants”), and dismissing Plaintiffs complaint (and various associated motions). We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues on appeal.
We review the district court’s summary judgment decision de novo. Roe v. City of Waterbury, 542 F.3d 31, 35 (2d Cir.2008).
In a thirty-three count complaint, Pietrangelo alleges a host of claims — constitutional and otherwise — arising from an incident regarding refrigerator trucks and the night desk clerk at the Anchorage Inn in South Burlington, Vermont. After conducting our own review of the record and the law, we conclude that viewing the facts in the light most favorable to the nonmoving party, no reasonable jury could find for Plaintiff. Accordingly, we affirm the district court on the merits for substantially the same reasons laid out in Judge Niedermeier’s comprehensive opinion of March 30, 2007.
*489For the foregoing reasons, the judgment of the district court is AFFIRMED.